Title: From Thomas Jefferson to Albert Gallatin, 1 August 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Aug. 1. 07. 
                        
                        I think Gibson might be joined to Govr. Harrison in the investigation respecting Ewen & Taylor. it
                            does not require much genius.
                        I do not know what Sprigg intends to do. I believe he means to pay a visit here. but in any case Maury is
                            totally incompetent. I know him personally, and Thompson’s recommendation is one of the strongest proofs of the errors in
                            appointment to which we are exposed.
                        Capt. Lewis names another person at Louisville who he thinks might do. but he knows little of him, is young,
                            and on the whole is not equal to Ferguson, if half of what Parke sais of him is true. I inclose you a note for his
                            commission and Ruffin’s if you approve of them.
                        I shall go to-day, unless a little indisposition I feel should increase. Affectionate salutations.
                    